UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32641 BROOKDALE SENIOR LIVING INC. (Exact name of registrant as specified in its charter) Delaware 20-3068069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 330 North Wabash Avenue, Suite 1400, Chicago, Illinois 60611 (Address of principal executive offices) (Zip Code) (312) 977-3700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filerT Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT As of November 5, 2007, 101,615,992 shares of the registrant’s common stock, $0.01 par value, were outstanding (excluding unvested restricted shares). PAGE PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets - As of September 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations - Three and Nine months ended September 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows - Nine months ended September 30, 2007 and 2006 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 Signatures 39 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements BROOKDALE SENIOR LIVING INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except stock amounts) September 30, 2007 December 31, 2006 Assets (Unaudited) Current assets Cash and cash equivalents $ 63,059 $ 68,034 Cash and investments — restricted 93,337 61,116 Accounts receivable, net 66,906 58,987 Deferred tax asset 33,022 40,019 Prepaid expenses and other current assets, net 38,587 42,076 Total current assets 294,911 270,232 Property, plant, equipment and leasehold intangibles, net 3,749,843 3,658,788 Cash and investments — restricted 40,005 22,083 Goodwill 335,729 324,750 Other intangible assets, net 265,972 292,448 Other assets, net 159,293 174,154 Total assets $ 4,845,753 $ 4,742,455 Liabilities and Stockholders’ Equity Current liabilities Current portion of long-term debt $ 25,933 $ 20,869 Trade accounts payable 14,006 15,860 Accrued expenses 166,017 155,577 Refundable entrance fees 200,624 198,613 Tenant security deposits 30,897 24,342 Deferred revenue and entrance fee revenue 43,521 47,056 Dividends payable 51,838 46,588 Total current liabilities 532,836 508,905 Long-term debt, less current portion 1,978,484 1,690,570 Line of credit 231,000 163,500 Deferred entrance fee revenue 73,733 70,479 Deferred tax liability 316,928 399,134 Deferred liabilities 114,189 98,673 Other liabilities 68,594 42,581 Total liabilities 3,315,764 2,973,842 Minority interests 3,624 4,601 Commitments and contingencies Stockholders’ Equity Preferred stock, $.01 par value, 50,000,000 shares authorized at September 30, 2007 and December 31, 2006; no shares issued and outstanding — — Common stock, $.01 par value, 200,000,000 shares authorized at September 30, 2007 and December 31, 2006; 105,004,139 shares and 104,542,648 shares issued and outstanding (including 3,401,808 and 3,282,000 unvested restricted shares), respectively 1,050 1,045 Additional paid-in-capital 1,810,460 1,934,571 Accumulated deficit (283,455 ) (170,713 ) Accumulated other comprehensive loss (1,690 ) (891 ) Total stockholders’ equity 1,526,365 1,764,012 Total liabilities and stockholders’ equity $ 4,845,753 $ 4,742,455 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents BROOKDALE SENIOR LIVING INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months EndedSeptember 30, Nine Months EndedSeptember 30, 2007 2006 2007 2006 Revenue Resident fees $ 463,101 $ 385,617 $ 1,365,061 $ 874,495 Management fees 1,493 1,426 4,777 3,158 Total revenue 464,594 387,043 1,369,838 877,653 Expense Facility operating expense (excluding depreciation and amortization of $60,518, $56,866, $187,959 and $109,888, respectively) 294,997 245,192 861,672 543,418 General and administrative expense (including non-cash stock-based compensation expense of $7,138, $5,852, $26,150 and $12,625, respectively) 34,733 29,248 111,144 73,458 Facility lease expense 67,708 63,623 203,365 155,980 Depreciation and amortization 79,235 60,883 234,690 114,129 Total operating expense 476,673 398,946 1,410,871 886,985 Loss from operations (12,079 ) (11,903 ) (41,033 ) (9,332 ) Interest income 1,695 2,032 5,077 3,709 Interest expense Debt (38,472 ) (29,287 ) (107,002 ) (68,521 ) Amortization of deferred financing costs (1,151 ) (1,141 ) (4,878 ) (3,179 ) Change in fair value of derivatives and amortization (43,731 ) (1,840 ) (30,893 ) (1,422 ) Loss on extinguishment of debt — (1,414 ) (803 ) (2,748 ) Equity in loss of unconsolidated ventures (309 ) (1,649 ) (2,362 ) (2,286 ) Other non-operating income — — 238 — Loss before income taxes (94,047 ) (45,202 ) (181,656 ) (83,779 ) Benefit for income taxes 35,125 14,146 68,408 13,487 Loss before minority interest (58,922 ) (31,056 ) (113,248 ) (70,292 ) Minority interest (5 ) (89 ) 506 (438 ) Net loss $ (58,927 ) $ (31,145 ) $ (112,742 ) $ (70,730 ) Basic and diluted loss per share $ (0.58 ) $ (0.34 ) $ (1.11 ) $ (0.96 ) Weighted average shares used in computing basic and diluted loss per share 101,564 91,640 101,463 73,999 Dividends declared per share $ 0.50 $ 0.40 $ 1.45 $ 1.10 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents BROOKDALE SENIOR LIVING INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months EndedSeptember 30, 2007 2006 Cash Flows from Operating Activities Net loss $ (112,742 ) $ (70,730 ) Adjustments to reconcile net loss to net cash provided by operating activities: Non-cash portion of loss on extinguishment of debt — 2,748 Depreciation and amortization 239,568 117,308 Minority interest (506 ) 438 (Gain) loss on sale of assets (457 ) 123 Equity in loss of unconsolidated ventures 2,362 2,286 Change in future service obligations 1,320 — Distributions from unconsolidated ventures from cumulative share of net earnings 1,429 — Amortization of deferred gain (3,255 ) (3,259 ) Amortization of entrance fees (14,222 ) (3,398 ) Proceeds from deferred entrance fee revenue 14,315 4,329 Deferred income tax benefit (68,715 ) (14,457 ) Change in deferred lease liability 18,815 16,622 Change in fair value of derivatives and amortization 30,893 1,422 Stock-based compensation 26,150 12,625 Changes in operating assets and liabilities: Accounts receivable, net (5,607 ) (24,131 ) Prepaid expenses and other assets, net (1,133 ) 1,419 Accounts payable and accrued expenses 8,368 18,665 Tenant refundable fees and security deposits 5,404 2,709 Other (3,578 ) (11,042 ) Net cash provided by operating activities 138,409 53,677 Cash Flows from Investing Activities Decrease in lease security deposits and lease acquisition deposits, net 1,806 1,433 (Increase) decrease in cash and investments — restricted (53,393 ) 18,278 Additions to property, plant, equipment and leasehold intangibles, net of related payables (113,557 ) (39,580 ) Acquisition of assets, net of related payables and cash received (167,621 ) (1,799,115 ) Issuance of notes receivable, net (13,714 ) (2,331 ) Investment in unconsolidated ventures (1,617 ) (637 ) Distributions received from unconsolidated ventures 1,819 1,355 Net cash used in investing activities (346,277 ) (1,820,597 ) Cash Flows from Financing Activities Proceeds from debt 395,276 739,221 Repayment of debt and capital lease obligation (54,246 ) (221,616 ) Buyout of capital lease obligation (51,114 ) — Proceeds from line of credit 451,500 215,000 Repayment of line of credit (384,000 ) (215,000 ) Payment of dividends (144,990 ) (62,881 ) Payment of financing costs, net of related payables (10,248 ) (19,014 ) Other (815 ) — Refundable entrance fees: Proceeds from refundable entrance fees 17,018 6,900 Refunds of entrance fees (15,488 ) (4,540 ) Proceeds from issuance of common stock, net — 1,353,863 Costs incurred related to follow-on equity offering — (2,435 ) Net cash provided by financing activities 202,893 1,789,498 Net (decrease) increase in cash and cash equivalents (4,975 ) 22,578 Cash and cash equivalents at beginning of period 68,034 77,682 Cash and cash equivalents at end of period $ 63,059 $ 100,260 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents BROOKDALE SENIOR LIVING INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Description of Business Brookdale Senior Living Inc. (“Brookdale” or the “Company”) is a leading owner and operator of senior living facilities throughout the United States.The Company provides an exceptional living experience through properties that are designed, purpose-built and operated to provide the highest quality service, care and living accommodations for residents.Currently, the Company owns and operates independent living, assisted living and dementia-care facilities and continuing care retirement centers. 2.Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission for quarterly reports on Form 10-Q. In the opinion of management, these financial statements include all adjustments necessary to present fairly the financial position, results of operations and cash flows of the Company as of September 30, 2007, and for all periods presented. The condensed consolidated financial statements are prepared on the accrual basis of accounting. All adjustments made have been of a normal and recurring nature. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. The Company believes that the disclosures included are adequate and provide a fair presentation of interim period results. Interim financial statements are not necessarily indicative of the financial position or operating results for an entire year. It is suggested that these interim financial statements be read in conjunction with the audited financial statements and the notes thereto, together with management’s discussion and analysis of financial condition and results of operations, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006, as filed with the Securities and Exchange Commission. In 2006, the Company adopted EITF 04-5, Determining Whether a General Partner, or the General Partners as a Group, Controls a Limited Partnership or Similar Entity When the Limited Partners Have Certain Rights, and as a result, consolidated the operations of three limited partnerships controlled by the Company.In 2006, the Company purchased a facility from one of the limited partnerships and the partnership was liquidated.In May 2007, the Company purchased another facility from one of the limited partnerships and the partnership was liquidated.The ownership interest in the remaining limited partnership not owned by the Company has been reflected in the consolidated balance sheets as minority interests. Purchase Accounting In determining the allocation of the purchase price of companies and facilities to net tangible and identified intangible assets acquired and liabilities assumed, the Company makes estimates of the fair value of the tangible and intangible assets acquired and liabilities assumed using information obtained as a result of pre-acquisition due diligence, marketing, leasing activities and independent appraisals. The Company allocates the purchase price of facilities to net tangible and identified intangible assets acquired and liabilities assumed based on their fair values in accordance with the provisions of Statement of Financial Accounting Standards ("SFAS") No. 141, Business Combinations.The determination of fair value involves the use of significant judgment and estimation. The Company determines fair values as follows: Current assets and current liabilities assumed are valued at carryover basis which approximates fair value. Property, plant and equipment are valued utilizing discounted cash flow projections that assume certain future revenue and costs, and considers capitalization and discount rates using current market conditions. 6 Table of Contents The Company allocates a portion of the purchase price to the value of resident leases acquired based on the difference between the facilities valued with existing in-place leases adjusted to market rental rates and the facilities valued with current leases in place based on current contractual terms. Factors management considers in its analysis include an estimate of carrying costs during the expected lease-up periods considering current market conditions and costs to execute similar resident leases. In estimating carrying costs, management includes estimates of lost rentals during the lease-up period and estimated costs to execute similar leases. The value of in-place leases is amortized to expense over the remaining initial term of the respective leases. Leasehold operating intangibles are valued utilizing discounted cash flow projections that assume certain future revenues and costs over the remaining lease term. The value assigned to leasehold operating intangibles is amortized on a straight-line basis over the lease term. Facility purchase options are valued at the estimated value of the underlying facility less the cost of the option payment discounted at current market rates.Management contracts and other acquired contracts are valued at a multiple of management fees and operating income and amortized over the estimated term of the agreement. Long-term debt assumed is recorded at fair market value based on the current market rates and collateral securing the indebtedness. Capital lease obligations are valued based on the present value of the minimum lease payments applying a discount rate equal to the Company’s estimated incremental borrowing rate at the date of acquisition. Deferred entrance fee revenue is valued at the estimated cost of providing services to residents over the terms of the current contracts to provide such services. Refundable entrance fees are valued at cost pursuant to the resident lease plus the resident's share of any appreciation of the facility unit at the date of acquisition, if applicable. A deferred tax liability is recognized at statutory rates for the difference between the book and tax bases of the acquired assets and liabilities. The excess of the fair value of liabilities assumed and cash paid over the fair value of assets acquired is allocated to goodwill. Self-Insurance Liability Accruals The Company is subject to various legal proceedings and claims that arise in the ordinary course of its business. Although the Company maintains general liability and professional liability insurance policies for its owned, leased and managed facilities under a master insurance program, the Company’s current policies provide for deductibles of $3.0 million for each claim. As a result, the Company is, in effect, self-insured for most claims. In addition, the Company maintains a self-insured workers compensation program and a self-insured employee medical program for amounts below excess loss coverage amounts, as defined. The Company reviews the adequacy of its accruals related to these liabilities on an ongoing basis, using historical claims, actuarial valuations, third party administrator estimates, consultants, advice from legal counsel and industry data, and adjusts accruals periodically. Estimated costs related to these self-insurance programs are accrued based on known claims and projected claims incurred but not yet reported. Subsequent changes in actual experience are monitored and estimates are updated as information is available. During the three months ended June 30, 2007, the Company recorded a $4.2 million receivable related to a collateral recovery from an insurance carrier for amounts owed to Alterra Healthcare Corporation, a wholly-owned subsidiary, pursuant to a pre-bankruptcy insurance policy.Such amount had not previously been recognized by the Company due to the existence of preconfirmation contingencies which were resolved prior to June 30, 2007.The receivable was recorded as a $3.8 million reduction of general and administrative expense and $0.4 million of interest income in the condensed consolidated statements of operations.The receivable was collected in full in July 2007. 7 Table of Contents New Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”). The interpretation clarifies the accounting for uncertainty in income taxes recognized in a company's financial statements in accordance with SFAS No. 109, Accounting for Income Taxes. Specifically, the pronouncement prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation also provides guidance on the related derecognition, classification, interest and penalties, accounting for interim periods, disclosure and transition of uncertain tax positions. The interpretation is effective for fiscal years beginning after December 15, 2006.The Company adopted FIN 48 in the current year.See note 12 for a discussion of the impact of the adoption of FIN 48. In September 2006, the FASB issued SFAS No.157, Fair Value Measurements ("SFAS 157"). SFAS 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements.In February 2007, the FASB issued SFAS No.159,
